CARPENTER, J.
This is an action to recover- $400 with interest, alleged to be due from defendant to the plaintiff, evidenced by a negotiable promissory note. The case was tried 'before a jury at Woonsocket January 14, 1927, and the jury returned a verdict for the defendant. Within due time the plaintiff moved for a new trial, alleging the usual grounds, which motion was argued before this Court January 14, 1928, one year after the trial of said ease.
It appeared from the evidence, and especially from the note introduced into the evidence, that the defendant gave to Phillips & Co., Inc., a negotiable promissory note for $400. The note was made by the defendant and made payable to himself, then endorsed by the defendant. Afterwards the note came into the possession of the plaintiff and was made payable to the plaintiff by the endorsement of Phillips & Co., Inc. It appeared that the note was given by the defendant to Phillips & Co., Inc., in payment for certain stock, which was never delivered to the defendant.
The plaintiff claimed to be an innocent purchaser for value and knew nothing of the fact that the note was without consideration. The defendant testified to facts which tended to show that the plaintiff knew of the want of consideration and that the plaintiff was not an innocent holder. This issue was presented to the jury, and the jury by their verdict decided that the plaintiff was not an innocent holder of said note.
The issue presented to the jury was a pure question of fact and that the Court feels that there was sufficient evidence to justify the verdict, and is further satisfied that substantial justice has been done in this case and, therefore, denies -said motion for a new trial.